UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22449 American Funds Mortgage Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor American Funds Mortgage Fund P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders American Funds Mortgage Fund® [photo of a blue house - a tree, bushes and a white-picket fence in front of the house] Special feature The mortgage market: a history of growth and adaptation See page 4 Annual report for the period ended August 31, 2012 American Funds Mortgage Fund seeks to provide current income and preserve capital. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Since fund’s inception Class A shares 1 year (11/1/10) Reflecting 3.75% maximum sales charge –0.21 % % The total annual fund operating expense ratio is 0.65% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.80%. The fund’s 12-month distribution rate for Class A shares as of that date was 1.19%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Investments in mortgage-related securities involve additional risks, such as prepayment risk, as more fully described in the prospectus. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: We welcome the opportunity to present you with the annual report for American Funds Mortgage Fund’s first full fiscal year, which ended August 31, 2012. For the 12-month period, American Funds Mortgage Fund saw a total return of 3.90%, with all dividends reinvested. By way of comparison, the unmanaged Barclays U.S. Mortgage Backed Securities Index advanced 3.67%. The fund’s peer group, as measured by the Lipper U.S. Mortgage Funds Average, gained 4.51%. During the year, the fund generated dividends totaling more than 13 cents a share, resulting in an income return of 1.36% for those reinvesting their income. Those taking income in cash saw an income return of 1.35%. Market overview Over the past year, the bond market saw increased volatility, with the ebb and flow of global economic news prompting moves in and out of fixed income. Starting in the spring of 2012, however, yields started to trend lower as a dearth of positive economic news in the U.S. and the deepening fiscal crisis in Europe prompted a move to the relative security of bonds. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with all distributions reinvested Total returns Average annual total returns Lifetime 6 months 1 year (since 11/1/10) American Funds Mortgage Fund (Class A shares) % % % Barclays U.S. Mortgage Backed Securities Index* Lipper U.S. Mortgage Funds Average Lipper GNMA Funds Average *The index is unmanaged and, therefore, has no expenses. [End Sidebar] [photo of a blue house - a tree, bushes and a white-picket fence in front of the house] [Begin Sidebar] In this report Special feature 4 The mortgage market: a history of growth and adaptation Throughout its history, the secondary mortgage market has weathered crises, adapted to change and continued to provide income for investors. Contents 1 Letter to investors 3 The value of a $10,000 investment 8 Summary investment portfolio 11 Financial statements 27 Board of trustees and other officers [End Sidebar] Despite a sluggish domestic economy, there have been signs that the housing market has begun to stabilize. Price declines are reversing in most markets, and there have been stronger signs of recovery in some areas of the country. With home values improving, more people have been able to either purchase a home or refinance an existing mortgage. The Home Affordable Refinance Program (HARP) continues to help homeowners who are under water refinance their mortgages at a lower fixed rate. As we noted in our semi-annual report six months ago, the Federal Reserve opted last September to rebalance its U.S. Treasury holdings into longer duration bonds and reinvest paydowns from its mortgage-backed securities (MBS) portfolio into new MBS issues. More recently, as noted below, it announced the resumption of outright large-scale purchases of MBS. Bolstered by the Fed’s action and continuing economic unease, the MBS market rallied during the second half of the fund’s fiscal year. Investors, stymied by record low Treasury yields, turned to the mortgage market for additional income while still maintaining a portfolio of bonds backed by the U.S. government. Inside the portfolio American Funds Mortgage Fund continues to invest primarily in bonds backed by one of the three main government institutions: Fannie Mae, Freddie Mac and Ginnie Mae. The portfolio also holds a small number of private-sector mortgage-related securities. During the year, the fund reduced its holdings in Fannie Mae-backed bonds in favor of those issued by Ginnie Mae. We believe these bonds have the potential to offer strong returns and lower volatility in future periods. While the majority of the fund’s holdings are invested in bonds backed by single-family mortgages, a portion are in multifamily MBS. These bonds, backed by Fannie Mae and Freddie Mac, are being issued under relatively new programs designed to create securities which are more attractive to investors, and the fund’s portfolio counselors were among the earliest investors to participate in this market. During the period, these multifamily MBS made solid gains, boosting fund returns. A small percentage of fund holdings, high-quality overseas mortgage securities (“covered bonds”) also helped returns. These bonds are U.S. dollar-denominated and do not carry currency risk. Looking ahead On September 13, the Fed announced it would purchase $40 billion in mortgage-backed securities on a monthly basis. The move is intended to ensure both low interest rates and ready capital for economic expansion. In addition, the Fed forecast that its benchmark interest rate, currently between zero and 0.25%, would remain unchanged until mid-2015. This open-ended commitment will likely keep mortgage rates range-bound for the short to medium term. While current indicators point to soft growth through the end of the year, there is little evidence of a new economic downturn. As mentioned earlier, there are reasons to be optimistic about the state of the housing market. The Fed’s move will make capital more affordable for lenders while keeping rates low for borrowers. Pockets of depressed housing prices and sluggish building activity remain, but the housing market is likely to gain traction over the next year. We continue to monitor ongoing rule-making — in particular, implementation of provisions of the Dodd-Frank Act and the new Basel III standards — that may affect mortgage lending, as well as regulatory initiatives to reform mortgage origination and servicing practices. It is highly unlikely that new legislation affecting the mortgage market will be passed before the next Congress. The recent improvements in both the housing and MBS markets reflect their resiliency and adaptability over the past 80 years. For a look at that history — and the mortgage market’s ability to continue to provide income for investors — please see the feature beginning on page 4. We thank you for investing in the fund and look forward to reporting to you again in six months. Cordially, /s/ John H. Smet John H. Smet President October 15, 2012 For current information about the fund, visit americanfunds.com. The value of a $10,000 investment How a $10,000 investment has fared (for the period November 1, 2010, to August 31, 2012, with all distributions reinvested) Fund results shown, unless otherwise indicated, reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625. [begin mountain chart] Month The fund at net asset value The fund at maximum offering price Barclays U.S. Mortgage Backed Securities Index3 Lipper U.S. Mortgage Funds Average2 Consumer Price Index4 (inflation) ended 11/1/10 $ 11/30/10 $ 12/31/10 $ 1/31/11 $ 2/28/11 $ 3/31/11 $ 4/30/11 $ 5/31/11 $ 6/30/11 $ 7/31/11 $ 8/31/11 $ 9/30/11 $ 10/31/11 $ 11/30/11 $ 12/31/11 $ 1/31/12 $ 2/29/12 $ 3/31/12 $ 4/30/12 $ 5/31/12 $ 6/30/12 $ 7/31/12 $ 8/31/12 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2Results of the Lipper U.S. Mortgage Funds Average do not reflect any sales charges. 3The index is unmanaged and, therefore, has no expenses. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 5Date the fund commenced operations. Past results are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2012)* Lifetime 1 year (since 11/1/10) Class A shares –0.03 % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. [photo of a young girl using a hula hoop] The mortgage market: a history of growth and adaptation For more than 80 years, the secondary mortgage market in the United States has supported the dreams of homeownership for millions of Americans and provided a source of income and stability for investors in the form of mortgage-backed securities. More importantly, it has shown itself to be flexible and adaptable. Speculation was intense. Land-grabbers made widespread purchases. Construction flourished. Thousands of people were drawn to homes they couldn’t afford. It was a bubble in the classic sense — and when it burst, defaults and foreclosures were rampant. While this could easily apply to the events of the past decade, this also describes the real estate market of the 1920s. Fueled by the growth of suburbs and speculation in places like Florida, housing prices climbed precipitously. Their subsequent fall in 1926 was the first blow to the economy, followed by the 1929 stock market crash that ushered the country into the Great Depression. “The secondary mortgage market originated in the Great Depression,” says portfolio counselor Wesley Phoa. “There have been big shifts over the years in the way this market functions, but the important thing to remember is that the market kept working and still works.” From the 1930s through the subprime mortgage crisis of the last decade, the secondary mortgage market, in which mortgages — a large percentage of which are backed by the federal government — are bundled and used as collateral for bond issuance, has continued to thrive, providing capital for home purchases and income for investors. Responding to a crisis From 1929 through 1932, the United States suffered through the worst of the Great Depression. Production tumbled, wholesale prices fell and foreign trade all but collapsed. By the peak of the Dust Bowl drought in the 1930s, every American was affected. Many lost their homes. Mortgages then were quite different. Most loans were for only five or six years, with massive balloon payments due at the end of the term. For many homeowners, those loans came due in the early 1930s. Banks, for their part, could provide no assistance, as they relied on their own deposits for lending capital. Between declining incomes and bank runs, some banks failed outright. Starting in 1932 and continuing for the rest of the decade, the Hoover and Roosevelt administrations introduced measures to free up bank capital and save current homeowners from foreclosure. This included the creation of the Federal Home Loan Bank System (FHLB), the Federal Housing Administration (FHA) and the Federal National Mortgage Association (FNMA or “Fannie Mae”). In cooperation with banks, the secondary mortgage market was created. [photo of a bouquet of flowers in a vasein front of a window] At the same time, the private sector had also taken measures to salvage the housing market. For example, investors would buy the passbooks of depositors at failed banks, giving them a portion of their deposits back (at the time, bank deposits were not yet federally guaranteed). The investors would then trade the full value of the deposit for foreclosed properties of equal value, thus putting those homes back on the market and helping the banks clean up their balance sheets. Post-war boom While World War II marked the beginning of the nation’s economic recovery from the Great Depression, it wasn’t until the G.I.s returned home that the housing market caught up. “You really didn’t see the overall impact of the New Deal on housing until after the war,” Wesley explains. “It helped in the short term, but as with most things in the mortgage market, you only see the full impact of the changes over the longer term.” In 1968, in response to a growing need for capital, the Government National Mortgage Association (“Ginnie Mae”) was created, and Fannie Mae was transformed into a private corporation. Ginnie Mae, which remained a government-owned enterprise, guaranteed FHA loans, as well as those made through the Veterans Administration and the Farmers Home Administration. Two years later, the government expanded the competition by creating the Federal Home Loan Mortgage Corporation (“Freddie Mac”). Now both Fannie and Freddie were able to guarantee a wide variety of mortgages — not just those made through FHA or other government programs. These measures truly opened up the secondary market, as both Ginnie and Freddie began issuing the first mortgage-backed securities (MBS) to investors. Fannie followed suit in 1981, creating a new market for those seeking government-backed income. Deregulation and the aftermath Mortgage loans were still relatively simple prior to the 1970s, but the deregulation of savings and loan institutions (S&Ls) in the early 1980s allowed for the creation of a variety of alternative mortgage instruments such as adjustable and variable rate loans. However, this deregulation meant that the increase in loans quickly grew out of hand. Industry balance sheets were hit by a wave of defaults and foreclosures from poorly conceived mortgage instruments and ill-advised loans. In the end, the industry required more than $100 billion in government bailouts, and the S&Ls quickly reversed course and made mortgage lending requirements far more stringent. While this was good for their fiscal health and for investors in mortgage-backed securities, the resulting decline in the housing market was notable and may have contributed to the 1990–’91 recession. As a result of the crisis, more rigid oversight was implemented. At the time, however, both Fannie and Freddie were given greater responsibility to support mortgages for low- to moderate-income families, in part to help reverse the slump in the housing market. This may have helped set the stage for the housing bubble in the 2000s. “Despite the problems that occurred in the wake of the deregulation, the secondary mortgage market continued to work as expected in the 1980s and 1990s,” Wesley observes. “There were dislocations in housing and inconsistencies in regulation, but the securities themselves kept on paying interest and principal in full. Likewise investors still drew income from the mortgage market — just as they did in 2008 and just as they do today.” 2008 and beyond Following the dot-com recession that began in 2001, the housing market saw the biggest jump in activity since the post-war era. While the majority of mortgages being issued were of the traditional variety, there were many more “Alt-A” and subprime mortgages made to people with less-than-ideal credit and/or documentation. Furthermore, more variable and adjustable rate mortgages were available, and most lenders relaxed their credit criteria. Because Freddie, Fannie and Ginnie could not guarantee most mortgage-backed securities based on nontraditional mortgages, the number of so-called “private-label” MBS grew quickly during the decade. In 2000, private-label MBS represented roughly 20% of issuance in the mortgage market; by 2006, more than half of all MBS offered were private-label. As home prices rose, many private-label MBS were backed by “jumbo” mortgages (loans of greater than $417,000). Soon, a variety of Alt-A and subprime mortgages were included in private-label securities. High-credit mortgages — those made to borrowers with strong credit and income — were sometimes bundled with subprime loans in order to average out the overall credit rating of the underlying pool of mortgages. There came a point when the exact composition of mortgages bundled within a security was unknown to those trading them, even as computerized trading enabled these securities to change hands within a matter of seconds. [Begin Sidebar] Nine decades of change Today’s mortgage market is more than 80 years in the making. Here’s a look at some of the key events that helped shape the marketplace in which the fund invests. [4 photos of houses with different architecture] The beginnings of the first modern real estate bubble With credit tightening and home prices soaring, foreclosures begin to rise, marking the end of the real estate bubble Stock market crash, unofficial beginning of the Great Depression Federal Home Loan Bank System created 1933 Home Owners’ Loan Corporation (HOLC) created to help stave off foreclosures by having the government directly refinance mortgages Federal Housing Administration (FHA) created 1935 HOLC runs out of its $3 billion allotment 1938 Federal National Mortgage Association (FNMA or Fannie Mae) created to provide mortgage lending capital to banks 1941–1945 World War II 1945 Returning G.I.s spur boom in housing market HOLC winds down the last of its $3 billion in loans 1968 Government National Mortgage Association (GNMA or Ginnie Mae) splits off from Fannie Mae; Fannie Mae becomes a private corporation; Ginnie Mae guarantees its first mortgage-backed security 1970 Federal Home Loan Mortgage Corporation (FHLMC or Freddie Mac) created to provide competition with Fannie Mae Freddie Mac issues its first mortgage-backed security Deregulation of the savings and loan (S&L) industry begins, prompting a surge in lending 1981 Fannie Mae issues its first mortgage-backed security 1986–1994 S&L crisis comes to a head; more than 1,600 institutions are closed or receive federal assistance by 1994 2000 Dot-com bubble reaches its peak 2003–2008 Housing market booms; subprime mortgage lending increases significantly Stock and bond markets crash; Fannie Mae and Freddie Mac are placed into conservatorship by the U.S. government [End Sidebar] When the housing market started to decline and a handful of mortgages began to sour, these unknowns were amplified. While mortgage-backed securities backed by the government continued to be sound, private-label MBS investors suffered large losses. Private-label mortgages declined to less than 5% of issuance by 2008, and the contagion spread to Freddie, Fannie and Ginnie as their balance sheets started to falter. The private-label MBS selloff quickly toppled the financial sector, broad swaths of the bond market and, ultimately, the equity market — though it’s worth noting that returns on Freddie- and Fannie-backed MBS were actually positive. After the government placed Freddie and Fannie under conservatorship, making them de facto parts of the federal government once again, the two agencies, along with Ginnie Mae, continued guaranteeing mortgages with the explicit support of the federal government. Despite the dislocation, the MBS market has functioned consistently, giving investors in American Funds Mortgage Fund and other investors in mortgage-backed securities a regular measure of income together with stability. “Yes, there are lessons to be learned from 2008, and the government is studying them carefully, but it’s safe to say that most policymakers have no real appetite for reform that is too rapid or too radical,” Wesley concludes. “In a market that changes over years and decades, it’s important to implement change at a thoughtful pace, especially when that market continues to function by and large. There have been big shifts over the years in the way the mortgage market works, but the important thing to remember is that it does work. Returns on government-backed MBS were positive throughout the financial crisis and recovery.” In the end, with more than 80 years of history under its belt, the U.S. mortgage market has weathered a number of boom and bust cycles. Throughout it all, it has continued to provide homeowners with the capital they need to finance their homes and investors with the income and relative stability they desire. n Summary investment portfolioAugust 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Mortgage-backed obligations 86.0 % Federal agency bonds & notes Municipals Short-term securities & other assets less liabilities [end pie chart] Breakdown of mortgage-backed obligations Percent of net assets 30-year pass-throughs: Fannie Mae % Ginnie Mae Freddie Mac % 15-year pass-throughs Other Total % Quality breakdown* Percent of net assets Federal agencies % U.S. government obligations† 20.0 AAA AA Short-term securities & other assets less liabilities *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies. The ratings are not covered by the Report of Indepdent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 89.53% ) ) assets Mortgage-backed obligations- 85.97% Federal agency mortgage-backed obligations (1)- 83.84% Fannie Mae: 3.00% 2026 $ $ 4.50% 2026 3.00% 2027(2) 5.00% 2035 5.00% 2036 6.50% 2037 6.00% 2038 6.00% 2038 4.50% 2040 5.00% 2040 3.50% 2041 3.758% 2041 (3) 4.00% 2041 4.00% 2041 4.50% 2041 4.50% 2041 3.50% 2042(2) 3.50% 2042 4.00% 2042(2) 4.50% 2042(2) 5.50% 2042(2) 6.00% 2042(2) 1.513%-6.00% 2017-2042 (3) % Government National Mortgage Assn.: 5.50% 2035 6.00% 2038 6.00% 2039 6.00% 2039 3.50% 2040 3.50% 2041 5.00% 2041 3.50% 2042(2) 4.00% 2042 3.50%-6.50% 2032-2042 Freddie Mac: 5.00% 2038 5.50% 2038 6.00% 2038 3.266% 2041 (3) 1.337%-6.00% 2016-2041 (3) Other securities Other mortgage-backed obligations - 2.13% Other securities Total mortgage-backed obligations Federal agency bonds & notes- 3.33% Freddie Mac 0.375% 2014 Freddie Mac 1.75% 2015 Federal Home Loan Bank, Series 2816, 1.00% 2017 Federal Home Loan Bank 4.125% 2020 Other securities Municipals - 0.23% Other securities Total bonds & notes (cost: $549,503,000) Principal Percent amount Value of net Short-term securities- 34.00% ) ) assets Federal Home Loan Bank 0.11%-0.135% due 10/10-11/9/2012 $ $ Freddie Mac 0.14%-0.19% due 1/11-4/23/2013 National Rural Utilities Cooperative Finance Corp. 0.13% due 9/25/2012 General Electric Co. 0.13% due 9/4/2012 Federal Farm Credit Banks 0.15% due 10/18/2012 Paccar Financial Corp. 0.11%-0.12% due 9/26-9/27/2012 Procter & Gamble Co. 0.12% due 10/1/2012 (4) U.S. Treasury Bill 0.16% due 9/6/2012 eBay Inc. 0.17% due 9/19/2012 (4) NetJets Inc. 0.12% due 9/5/2012 (4) Private Export Funding Corp. 0.16% due 11/19/2012 (4) Variable Funding Capital Corp. 0.16% due 9/24/2012 (4) Abbott Laboratories 0.13% due 9/27/2012 (4) Other securities Total short-term securities (cost: $213,354,000) Total investment securities (cost: $762,857,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) A portion or all of the security purchased on a TBA basis. (3) Coupon rate may change periodically. (4) Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $73,673,000, which represented 11.74% of the net assets of the fund. Key to abbreviation TBA To be announced See Notes to Financial Statements Financial statements Statement of assets and liabilities at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $762,857) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares 91 Investment advisory services Services provided by related parties Trustees' deferred compensation - * Other 42 Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income 37 Undistributed net realized gain Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (60,942 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 58 Class 529-C Class 529-E 58 Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 (*) Amount less than one thousand. See Notes to Financial Statements Statement of operations for the year ended August 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders 25 Registration statement and prospectus Trustees' compensation 2 Auditing and legal 49 Custodian 1 Other 58 Net investment income Net realized gain and unrealized appreciation on investments Net realized gain on investments Net unrealized appreciation on investments Net realized gain and unrealized appreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended August 31, 2012 For the period November 1, 2010* to August 31, 2011 Operations: Net investment income $ $ Net realized gain on investments Net unrealized appreciation on investments Net increase in net assets resulting from operations Dividends and distributions paid or accrued to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) - Total dividends and distributions paid or accrued to shareholders ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of year - End of year (including undistributed net investment income of $37 and distributions in excess of net investment income of less than $1, respectively) $ $ *Commencement of operations. See Notes to Financial Statements Notes to financial statements 1. Organization American Funds Mortgage Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income and preserve capital. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes 529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (Classes R-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are further described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund’sinvestment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’sinvestment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure – The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’sinvestment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’sinvestment adviser classifies the fund’sassets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2012, all of the fund’sinvestment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Investing in mortgage-related securities — Mortgage-related securities are subject to prepayment risk as well as the risks associated with investing in debt securities in general. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended, reducing the cash flow for potential reinvestment in higher yielding securities. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. In addition, falling interest rates may cause an issuer to redeem, call or refinance a security before its stated maturity, which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Lower quality debt securities generally have higher rates of interest and may be subject to greater price fluctuations than higher quality debt securities. Thinly traded securities — There may be little trading in the secondary market for particular bonds or other debt securities, which may make them more difficult to value, acquire or sell. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Investing in future delivery contracts — Contracts for future delivery of mortgage-related securities, such as to be announced contracts and mortgage dollar rolls, involve the fund selling mortgage-related securities and simultaneously contracting to repurchase similar securities for delivery at a future date at a predetermined price. This can increase the fund’s market exposure, and the market price of the securities the fund contracts to repurchase could drop below their purchase price. While the fund can preserve and generate capital through the use of such contracts by, for example, realizing the difference between the sale price and the future purchase price, the income generated by the fund may be reduced by engaging in such transactions. In addition, these transactions may increase the turnover rate of the fund. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Certain investment techniques Mortgage dollar rolls – The fund has entered into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. 6. Taxation and distributions Federal income taxation – The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal and state tax authorities for tax years before 2010, the year the fund commenced operations. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; and paydowns on fixed-income securities.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains arerecorded by the fund for financial reporting purposes. The fund may also designate a portion of the amount paid to redeeming shareholders as a distribution for tax purposes. During the year ended August 31, 2012, the fund reclassified $4,042,000 from undistributed net realized gain to undistributed net investment income and $474,000 from undistributed net realized gain to capital paid in on shares of beneficial interest to align financial reporting with tax reporting. As of August 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Undistributed long-term capital gain Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-basis distributions paid or accruedto shareholders from ordinary income were as follows (dollars in thousands): Share class Year ended August 31, 2012 For the period November 1, 2010* to August 31, 2011 Class A $ $ Class B 20 4 Class C 60 Class F-1 34 Class F-2 21 Class 529-A 81 13 Class 529-B 3 - † Class 529-C 24 4 Class 529-E 5 2 Class 529-F-1 17 2 Class R-1 59 10 Class R-2 23 9 Class R-3 25 11 Class R-4 21 10 Class R-5 22 Class R-6 Total $ $ (*)Commencement of operations. (†)Amount less than one thousand. 7. Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC that provides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.30% on the first $60 million of daily net assets and decreasing to 0.14% on such assets in excess of $10 billion. The agreement also provides for monthly fees, accrued daily, based on a series of decreasing rates beginning with 3.00% on the first $3,333,333 of the fund's monthly gross income and decreasing to 2.00% on such income in excess of $8,333,333. For the year ended August 31, 2012, the investment advisory services fee was $1,315,000, which was equivalent to an annualized rate of 0.255% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Class F-2, R-5 and R-6 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a plan may use up to 0.25% of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These share classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of August 31, 2012, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A shares. Share class Currently approved limits Plan limits Class A 0.25% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providingtransfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period September 1, 2011, through December 31, 2011, only Class A and B shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class C, F, 529 and R shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section on the following page; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class C, F, 529 and R shares and payment for transfer agent services for such classes under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the yearended August 31, 2012, the total transfer agent services fee paid under these agreements was $277,000, of which $265,000 was paid by the fund to AFS and $12,000 was paid by the fund to CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMC to AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A, C, F, 529 and R shares. These services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders. During the period September 1, 2011, through December 31, 2011, the agreement applied only to Class C, F, 529 and R shares. The agreement also required CRMC to arrange for the provision of transfer agent services for such share classes, which paid CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) of their respective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the yearended August 31, 2012, total fees paid to CRMC for performing administrative services were $191,000. 529 plan services – Each 529 share class is subject to service fees to compensate the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. The fee is included in other expenses on the accompanying financial statements. The Commonwealth of Virginia is not considered a related party. Class-specific expenses under the agreements described above for the year ended August 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services 529 plan services Class A $ $ $
